 Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 1 of 7 PageID #: 353




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

IRINA PRUTEANU,                                 )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )          No. 4:18-CV-01640-AGF
                                                )
TEAM SELECT HOME CARE OF                        )
MISSOURI, INC., et al.,                         )
                                                )
            Defendants.                         )



                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion to Dismiss for Failure to

Prosecute. Doc. No. 66. Plaintiff opposes the motion. For the reasons set forth below,

the motion will be denied, without prejudice.

                                      BACKGROUND

       Plaintiff initially filed this lawsuit in state court, asserting claims of discrimination

on the basis of sex and pregnancy, violation Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e, et seq., the Missouri Human Rights Act (“MHRA”), Mo. Rev. Stat. §

213.055, and outrageous conduct and negligent infliction of emotional distress under

Missouri law. Specifically, Plaintiff claims that she was employed as an office clerk with

Defendants until she was terminated on August 16, 2017, for “excessive absenteeism due

to her pregnancy.” Complaint (“Compl.”), Doc. No. 5 at ¶ 14. This Court dismissed all

of Plaintiff’s claims except her Title VII claim. Defendants then moved to compel
    Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 2 of 7 PageID #: 354




arbitration under Section 4 of the Federal Arbitration Act (“FAA”), 9 U.S.C. § 4. Doc.

Nos. 36 & 56. On December 26, 2019, this Court granted Defendants’ motions to

compel arbitration and stay proceedings and ordered the case closed administratively

pending a resolution of the arbitration. Doc. No. 65.

        On December 30, 2019, counsel for Defendants emailed counsel for Plaintiff to

discuss arbitration and stated “[o]nce we have agreement on that issue, you will need to

complete the proper paperwork to initiate the arbitration process.” Doc. No. 66-1 at 3.

Plaintiff’s counsel responded in part:

         “Adam…I believe that Alaris has always done a great job, and I think Hon.
        Glen Norton would be acceptable….however. I doubt that it is my
        responsibility to initiate, particularly since the arbitration ‘agreement’
        requires your client o [sic] pay the costs….I still am pondering an appeal of
        the order to arbitrate, and I am not going to waive that argument by setting
        up an arbitration….I can assure that whatever the result in arbitration, an
        appeal will be initiated.”

Id. at 2 (ellipses in original). Defendants’ counsel replied in part:

        “I do not really care who actually initiates the arbitration as long as you
        confirm your client wants to pursue the arbitration. However, since you
        indicate in your email below that you may appeal of the Court’s Order
        compelling arbitration, I will hold off on initiating the arbitration until I
        hear further from you.”

Id. Plaintiff’s counsel and Defendants’ counsel apparently did not communicate further,

Plaintiff did not appeal this Court’s order compelling arbitration, 1 and neither party



1
  This Court’s Order compelling arbitration and staying proceedings pending arbitration
is not an appealable, final order under the FAA. ON Equity Sales, Co. v. Pals, 528 F.2d
564, 569 (8th Cir. 2008). Although Plaintiff could have sought certification for an
interlocutory appeal under 28 U.S.C. § 1292(b), she did not do so. See Lebanon Chem.
Corp. v. United Farmers Plant Food, Inc., 179 F.3d 1095, 1102 (8th Cir. 1999).
                                                2
 Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 3 of 7 PageID #: 355




initiated arbitration. On February 3, 2021, Defendants moved to dismiss this case for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Doc. No. 66. Plaintiff responded

the next day, arguing against dismissal. Doc. No. 67.

                                       DISCUSSION

       Federal Rule of Civil Procedure 41(b) permits a defendant to move to dismiss a

case based on a plaintiff's failure to prosecute or a plaintiff's failure to comply with a

court order. “According to Rule 41(b), a district court may dismiss a case if ‘the plaintiff

fails to prosecute’ or doesn't comply with the Federal Rules of Civil Procedure or a court

order.” DiMercurio v. Malcom, 716 F.3d 1138, 1140 (8th Cir. 2013) (citing Fed. R. Civ.

P. 41(b)). Even where dismissal for failure to prosecute or comply with a court order is

appropriate, dismissal with prejudice is an “extreme sanction” that is appropriate only in

cases of “willful disobedience of a court order or where a litigant exhibits a pattern of

intentional delay.” Siems v. City of Minneapolis, 560 F.3d 824, 826 (8th Cir. 2009)

(quoting Hunt v. City of Minneapolis, 203 F.3d 524, 527 (8th Cir. 2000)); see also Givens

v. A.H. Robins Co., Inc., 751 F.2d 261, 263 (8th Cir. 1984) (“Dismissal with prejudice is

an extreme sanction and should be used in cases of willful disobedience of a court order

or continued persistent failure to prosecute a complaint.”).

       Defendants argue dismissal is appropriate here because Plaintiff failed to pursue

arbitration or appeal this Court’s order compelling arbitration for over a year. Defendants

claim this case is similar to Schoemehl v. Unwin, No. 4:18-CV-00031-JAR, 2019 WL

2010216, at *2 (E.D. Mo. May 7, 2019). In Schoemehl, this Court dismissed a case for

failure to prosecute where the plaintiff failed to initiate arbitration and did not respond to

                                               3
 Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 4 of 7 PageID #: 356




a motion to dismiss or the Court’s order to show cause. Id. Unlike Schoemehl, the

Plaintiff in this case responded immediately to Defendants’ motion to dismiss. Neither

party pursued arbitration following the brief exchange between counsel in December of

2019. The “ultimate sanction” of dismissal with prejudice “should only be used when

lesser sanctions prove futile.” Rodgers v. Curators of Univ. of Mo., 135 F.3d 1216, 1222

(8th Cir. 1998). At this juncture, Defendants have not shown that lesser sanctions would

be futile, so the ultimate sanction of dismissal with prejudice is not warranted here.

       But that does not resolve the matter before this Court. This Court entered an order

compelling arbitration and staying the case pending arbitration more than one year ago.

In her response to the motion to dismiss for failure to prosecute, Plaintiff reasserts

arguments already rejected by this Court in its Order compelling arbitration, and the

Court will not further address those arguments. Plaintiff also asserts that dismissal is not

proper because she opposes arbitration and claims that Defendants are obligated under

the terms of the parties’ contract to initiate the arbitration. The Court is not persuaded by

Plaintiff’s arguments.

       Plaintiff cites to the language in paragraph 2 of the contract that says “Either party

may commence the arbitration process called for in this agreement by filing a written

demand for arbitration with the other party.” Doc. No. 68, at 1. But that language

addresses the arbitration process, not the arbitration proceeding itself. Defendants did

commence the arbitration process by demanding in writing that Plaintiff arbitrate the

dispute. Plaintiff refused to do so. To the extent the contract addresses who must initiate

the arbitration proceeding, the next sentence of paragraph 2 suggests it would be Plaintiff.

                                              4
    Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 5 of 7 PageID #: 357




It says, “The arbitration will be conducted in accordance with . . . the Employment

Arbitration Rules of the dispute resolution center chosen by the complaining party in

effect at the time of filing of the demand for arbitration.” Doc. No. 68-1, at 1, emphasis

added. Here Plaintiff is the complaining party.

        Nor does responsibility to initiate the arbitration proceeding shift to Defendants by

virtue of the fact that they assume responsibility, in paragraph 4 of the contract, “for the

cost of the Arbitrator and the cost of the room.” As the contract makes clear, this is

simply to assure that “the costs that would not normally be required had the dispute or

claim been brought before a court of law shall be paid by Employer.” Id. As set forth in

Defendants’ Reply, the forum referenced by Plaintiff, Alaris, specifically provides for

assessing such costs in accordance with the parties’ agreement. Thus, it appears that

Alaris would assess those costs to Defendants even if Plaintiff initiated the arbitration

proceeding. Moreover, Plaintiff was not required to initiate arbitration pursuant to the

parties’ agreement, the Court ordered her to engage in arbitration. 2 Doc. No. 65.

        It is indeed regrettable that the parties permitted the matter to reach this impasse.

However, the FAA does provide some guidance. 9 U.S.C. § 5 provides:


           If in the agreement provision be made for a method of naming or
         appointing an arbitrator or arbitrators or an umpire, such method shall be
         followed; but if no method be provided therein, or if a method be
         provided and any party thereto shall fail to avail himself of such method,

2
  To the extent Plaintiff suggests that initiating the arbitration proceeding would
somehow waive her right to ultimately appeal the arbitration order, Plaintiff cites no case
law in support. In any event, any such concern appears to be unfounded. See Langere v.
Verizon Wireless Servs., LLC, 983 F.3d 1115, 1122 (9th Cir. 2020) (“no appeal as of right
exists from an order compelling arbitration until the arbitration has concluded.”)
                                               5
    Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 6 of 7 PageID #: 358




         or if for any other reason there shall be a lapse in the naming of an
         arbitrator or arbitrators or umpire . . . then upon the application of either
         party to the controversy the court shall designate and appoint an
         arbitrator or arbitrators or umpire, as the case may require, who shall act
         under the said agreement with the same force and effect as if he or they
         had been specifically named therein; and unless otherwise provided in
         the agreement the arbitration shall be by a single arbitrator.
        Having rejected Plaintiff’s argument that Defendants are the parties obligated to

initiate arbitration, the Court will give Plaintiff one further opportunity to pursue her

claims. See ATG Sports Indus., Inc. v. Allsynthetic Grp., Inc., No. 12-00187-CV-W-

SOW, 2018 WL12204308, at *4 (W.D. Mo. Feb. 4, 2013) (“9 U.S.C. § 5 contemplates

that the parties must follow the contractual procedure for arbitrator selection if such

exists.”). Plaintiff may select the arbitration forum and initiate the arbitration proceeding,

or may make application under 9 U.S.C. § 5 for the Court to do so. 3 Should Plaintiff fail

pursue either option, on further application of Defendants, Plaintiff’s case may be

dismissed for failure to prosecute. See Griggs v. S.G.E. Management, L.L.C., 905 F.3d

835, 844-845 (5th Cir. 2018) (dismissing for failure to prosecute where plaintiff

repeatedly failed to initiate arbitration because plaintiff disagreed with the court’s

conclusion that the matter must be arbitrated and asserted that plaintiff stood ready to

litigate case to the court.)

        Accordingly,



3
 Plaintiff’s counsel stated in his December 30, 2019 email: “it may just be more
economically feasible to enter into some discussions regarding the possible settlement of
this case” than entering into arbitration. Doc. No. 66-1 at 2. The parties may seek
additional time to comply with the deadlines herein if they jointly agree to pursue
settlement discussions and pursue such discussions promptly.
                                               6
 Case: 4:18-cv-01640-AGF Doc. #: 70 Filed: 02/23/21 Page: 7 of 7 PageID #: 359




       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss is DENIED,

without prejudice. ECF No. 66.

       IT IS FURTHER ORDERED that Plaintiff shall have fourteen days to initiate

arbitration proceedings at a forum of her choice, or make application under 9 U.S.C. § 5

for the Court to designate and appoint an arbitrator. If Plaintiff fails to do so, Plaintiff

may be subject to sanctions including dismissal for failure to prosecute.




                                            AUDREY G. FLEISSIG
                                            UNITED STATES DISTRICT JUDGE

Dated this 23rd day of February 2021.




                                               7
